IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-25,282-19




MICHAEL WAYNE BOHANNAN, Relator

v.

TARRANT COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 0222921 & 0201732 IN CRIMINAL DISTRICT 
COURT NUMBER ONE 
FROM TARRANT COUNTY




           Per curiam.

O R D E R


            Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed applications for a writ of habeas corpus in
Criminal District Court Number One of Tarrant County, that more than 35 days have elapsed, and
that the applications have not yet been forwarded to this Court.  
             In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Tarrant County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting copies of timely filed orders that designate issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
claims asserted in the applications filed by Relator are not cognizable under Tex. Code Crim. Proc.
art. 11.07, § 3; or stating that Relator has not filed applications for a writ of habeas corpus in Tarrant
County. Should the response include copies of orders designating issues, proof of the date the district
attorney’s office was served with the habeas applications shall also be submitted with the response.
This application for leave to file a writ of mandamus shall be held in abeyance until the respondent
has submitted the appropriate response. Such response shall be submitted within 30 days of the date
of this order.


Filed: October 6, 2010
Do not publish